Citation Nr: 0623427	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-23 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a gynecological 
disorder, to include cyst.

2.  Entitlement to service connection for atherosclerotic 
coronary artery occlusive disease with ischemic 
cardiomyopathy and coronary artery disease.

3.  Entitlement to service connection for headaches, 
including as secondary to heart disease.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976, and November 1976 to August 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In June 2006, the 
Board received a statement from the veteran's representative 
that the veteran sought to withdraw appeals pursuant to 
38 C.F.R. § 20.204 concerning:  (1) whether new and material 
evidence had been received to reopen claims of service 
connection for circulatory problem and for chronic fatigue; 
(2) entitlement to service connection for dizziness, for 
bilateral hearing loss, and for arthritis of both hands.  

The issues of entitlement to service connection for a 
gynecological disorder, to include cyst, heart disease, and 
headaches secondary thereto, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In an August 2000 decision, the Board denied a claim of 
service connection for a gynecological condition, to include 
a cyst, as not well-grounded, and medical evidence received 
since is new and material.


CONCLUSION OF LAW

The August 2000 decision is final, and evidence received 
since justifies reopening the claim of service connection for 
a gynecological disorder, to include cyst.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable outcome below, VA's application of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), need not be considered at this juncture.  

Legal standards

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7104(b), and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108; see 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

A total review of the record indicates that the veteran's 
claim of service connection for a gynecological disorder, to 
include cyst, should be reopened for consideration on the 
merits.  

The veteran's service medical records contain an August 1974 
treatment note where the veteran reported that she had 
started passing blood clots; an exam found a 3 cm. tender 
mass, probably ovarian cyst.  In September 1974, the veteran 
apparently had some breakthrough bleeding, and doubling up on 
pills had not helped.  A March 1977 treatment note found some 
tenderness over the veteran's mid stomach, and the assessment 
was a urinary tract infection, rule out pregnancy, and rule 
out parasites.  Another March 1977 clinical record rendered a 
provisional diagnosis of amenorrhea.   In February 1978, 
impression of painful menses and pill amenorrhea was noted.  
Another record that month noted the veteran's complaint of 
abdominal pain for the last three days, and history of 
cramping and mid-abdominal pain; the impression was non-
specific enteritis, and amenorrhea questionable etiology.  In 
March 1978, the veteran complained of sudden cramps and 
abdominal pain; the impression was gastroenteritis.  

On a July 1978 Report of Medical History for the purpose of 
discharge, the veteran noted that she had had change in 
menstrual pattern, and a note indicated irregular menses; a 
clinical pelvic examination was found to be normal.    

Post-service, a February 1979 VA examination (for a claim 
concerning the veteran's knee) noted irregular menses.  The 
veteran filed a February 1994 claim of service connection 
for, among other things, pain and cysts in female organs.  
Pursuant to her application, the veteran submitted a June 
1983 private pathology consultation, which found bilateral 
endometriosis with hemorrhagic cyst formation and bilateral 
follicle cysts, benign, chronic cervicitis with squamous 
metaplasia, and proliferative endometrium, normal myometrium.  
A July 1983 final summary from Lawrence S. Pierce, M.D., 
noted that the veteran had been admitted in June with a 
history of irregular periods.  The veteran complained of 
right lower quadrant pain.  The veteran was noted to have a 
history of right-sided four to five centimeter tender cystic 
mass and Dr. Pierce noted that there was also some question 
raised in the past of chronic pelvic inflammatory disease.  
The veteran was admitted for exploratory lapartomy and 
possible hysterectomy as treatment for continued abdominal 
pain.  Thereafter, the veteran underwent a total 
hysterectomy, and bilateral salpingo-oophorectomy.     

A September 1994 rating decision found that the veteran's 
service medical records were negative for any chronic 
disability manifested by pelvic pain and cysts.  

A June 1995 letter from the veteran's friend noted that the 
veteran had had problems with her lower stomach and abdomen 
area.  Another June 1995 statement from the veteran's former 
employer noted that the veteran had been an apprentice pipe 
fitter from August 1979 to September 1980, but she had 
resigned due to physical problems with her stomach.  

A November 1995 letter from Dr. Pierce noted that in 1983 the 
veteran had been complaining of significant pelvic and 
abdominal pain, and that he had performed an abdominal 
hysterectomy with removal of her tubes and ovaries.  

A March 1997 VA treatment noted that the veteran had had some 
relief of pain after the surgery, but now had pain.  At a 
March 1997 VA examination, the examiner rendered an 
impression of a history of pelvic pain with no documentation 
of pelvic pain in the military records.  

In August 2000, the Board denied a claim of service 
connection for gynecological condition, to include cyst, as 
not well-grounded.  

Since the last final denial, the veteran submitted a December 
2002 statement from Dr. Pierce, who noted that in 1983 when 
he had first seen the veteran, she told him that her problems 
with pain had been occurring since 1974.  Dr. Pierce also 
related that the subsequent surgery was performed to help 
treat and alleviate her continued pain.  This latter 
statement from Dr. Pierce, and presuming its credibility 
including the veteran's representations concerning the 
continuity of symptomatology related therein, see Justus v. 
Principi, 3 Vet. App. 510 (1992), offers evidence relating to 
an unestablished fact, i.e., a potential connection between 
in-service and post-service symptoms.  See also Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005) (recognizing that 
that an appellant's testimony, when introduced for the 
purpose of a factual matter of in-service experience, should 
be assessed in light of potentially corroborating evidence).  

Thus, the claim is reopened.  


ORDER

New and material evidence having been received, a claim of 
service connection for a gynecological disorder, to include 
cyst, is reopened.  


REMAND

In light of the VCAA, additional evidentiary development is 
necessary.

Gynecological disorder

It is pertinent to note that, if the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Thus, the veteran should undergo a VA examination for the 
purpose of a nexus opinion regarding post-service 
gynecological problems resulting in hysterectomy in relation 
to any identified in-service gynecological problems.

Heart 

Likewise, additional medical evidence is needed concerning 
the veteran's heart problems, as illustrated herein.  

The veteran's service medical records contain a December 1976 
treatment note that she had been experiencing chest pains for 
two to three days, and the assessment was probable muscular 
costochondritis.  In October 1977, the veteran felt weak and 
lethargic.  In March 1978, the veteran complained of 
dizziness, weakness, quivering legs, and shortness of breath 
since running; the impression was vasomotor instability.  A 
July 1978 treatment note indicated that the veteran 
complained of fatigue and weakness, with weakness in the 
legs; the impression was situational depression.  On a July 
1978 Report of Medical History, the veteran marked that she 
had had dizziness of fainting spells; an attending 
physician's note indicated occasional dizziness, work up 
vasomotor instability.  

Post-service, a June 1994 VA treatment note contained the 
veteran's complaint of weakness of the extremities, 
dizziness, and muscle cramping.  In July 1994, a history of 
weakness and lower leg pain was indicated.  

An October 2003 private medical record from Mohammad S. 
Kharazmi, M.D., noted that the veteran had smoked two packs 
per day for thirty years.  

A May 2004 letter from Judson M. Hunt, M.D., indicated that 
the veteran had recently undergone a heart transplant for 
ischemic heart disease, and in his opinion, it was probable 
that the veteran's heart condition began while she was in the 
armed services.  

An April 2004 letter from Dr. Hunt indicated that that the 
veteran was being followed after a heart transplant, and that 
she also suffered from migraine headaches, which had been 
quite significant post-transplant.    

A July 2004 letter from Eric J. Eichhorn, M.D., related his 
opinion that atherosclerosis takes many years to develop, and 
it probably started in the veteran's late teens or early 20's 
during which time she was in the military.  

An August 2004 letter from M. Asad Karim, M.D., indicated 
that the veteran had likely developed coronary artery disease 
over the last 15-20 years; therefore, Dr. Karim believed that 
the veteran's coronary disease initiated quite early in her 
life, and he felt comfortable in presuming while the veteran 
was in military service.  

An October 2004 VA examination report found that each of the 
preceding letters expressed a personal opinion that the 
veteran's problem started when she was younger, and the VA 
examiner could not disagree with that proposition.  He had a 
problem, however, in having that translate as documentation 
that would qualify for service connection.  

A January 2005 VA examination report concluded that the 
veteran's chronic headaches related to her immuosuppressive 
therapy, and rather it was less likely than not that the 
headaches currently experienced related to the headaches that 
she had had in the past (particularly several documented 
headaches during service in 1974 and 1975).

Finally, the veteran submitted an August 2005 private 
discharge summary with initial admission noted as being due 
to worsening headaches since cardiac transplant surgery.  A 
discharge diagnosis indicated right vertebral artery 
aneurysm.  

Considering the preceding evidence, it is apparent that the 
veteran should undergo additional VA examination.  
Particularly, the private medical opinions offered do not 
reflect review of the veteran's service medical records, and 
the 2005 VA examiner did not offer an opinion as to whether 
it was at least as likely as not that a post-service heart 
disability (which may have precipitated a heart transplant) 
is related to active duty.  

Also, it appears that as of September 2005 after the 
certification of appeal, the veteran sought a personal 
hearing before a Decision Review Officer (DRO).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits.  The letter should also tell the 
veteran to provide any evidence in her 
possession that pertains to the claim.

2.  The RO should ask the veteran if she 
still desires to testify before a DRO 
concerning the issues on appeal.

3.  The RO should update the record with 
any outstanding VA treatment records, or 
other private medical records identified 
by the veteran.

4.  The RO should schedule the veteran for 
a VA gynecological and cardiology 
examination.  
(a.)  A gynecologist should examine the 
veteran, and review her service and 
post-service medical records.  The 
examiner should opine whether it is at 
least as likely as not that a post-
service gynecological disorder, which 
resulted in hysterectomy, is related to 
her in-service complaints.  
(b.)  Then, a cardiologist should 
examine the veteran, and review her 
service and post-service medical 
records.  The examiner should opine 
whether it is at least as likely as not 
that a post-service heart disability, 
which may have resulted in a heart 
transplant, is related to active duty.  
If the examiner identifies a post-
service heart disability that is at 
least as likely as not related to 
service that did not precipitate a 
heart transplant, the examiner should 
clarify whether the veteran currently 
suffers from such heart disability (or 
residual thereof).  If the examiner 
offers a positive nexus regarding 
either of the preceding propositions, 
he/she should consider whether it is at 
least as likely as not that any current 
headaches and/or aneurysm are 
proximately due to a current heart 
problem.  Finally, the examiner should 
comment on the private medical opinions 
in the record that relate the veteran's 
post-service heart problems to active 
duty.  A rationale must be provided for 
all opinions.  

5.  Then, the RO should readjudicate the 
veteran's claims of service connection for a 
gynecological disorder, to include cyst, 
atherosclerotic coronary artery occlusive 
disease with ischemic cardiomyopathy and 
coronary artery disease, and headaches, 
including on a secondary basis.  If the 
determination of these claims remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of time 
to respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


